Citation Nr: 9909143	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for conversion reaction 
manifested by weakness to the left upper extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to March 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1995, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a rating greater than 10 percent for service-
connected conversion reaction manifested by weakness to the 
left upper extremity.  The veteran subsequently perfected an 
appeal of that decision.  A hearing on this claim was held in 
Atlanta, Georgia, on December 9, 1998, before Jeff Martin, 
who is a member of the Board and was designated by the 
chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

At his December 1998 hearing before a member of the Board the 
veteran petitioned to reopen his claim of entitlement to 
service connection for a left arm disability.  This issue has 
not been developed by the RO and is referred to the RO for 
appropriate disposition.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

At his December 1998 hearing before a member of the Board, 
the veteran testified that he has been treated for his 
psychiatric disorder at the VA medical center (VAMC) in 
Decatur, Georgia for the past four years.  The claims file 
indicates that the last time VA outpatient treatment records 
were requested was in August 1995 from the Atlanta, Georgia, 
division of the VA medical facilities.  Because the Decatur 
VAMC records would be probative to the evaluation of the 
veteran's claim, the Board requests that the RO obtain the 
veteran's hospitalization and mental health clinic outpatient 
treatment records from the VA medical center in Decatur, 
Georgia for the period from January 1, 1994, to the present.  

Aside from the absence of these treatment records, the Board 
notes that the veteran has not had a VA psychiatric 
examination to evaluate the current severity of his 
psychiatric disability since June 1992.  Given the length of 
time that has passed since this examination, and in response 
to the request for an examination by the veteran's accredited 
representative, the Board finds that a current examination of 
the veteran's psychiatric disability is required.  
Consequently, the RO should schedule the veteran for a VA 
psychiatric examination.  The RO should notify the veteran of 
the consequences of failing to report for the examination.  
38 C.F.R. § 3.655 (1998).  Additionally, upon remand the 
veteran should be given the opportunity to add any recent lay 
or medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence which may not currently be in 
the claims file.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records, including mental health clinic 
records, pertaining to the veteran from 
the VA medical facility in Decatur, 
Georgia, from January 1994.

3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a psychiatric examination, in order to 
ascertain the severity of his psychiatric 
disorder.  The RO should also inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  
The veteran's claims folder should be 
provided to the examiner prior to his or 
her evaluation of the veteran.  After 
reviewing the claims folder and examining 
the veteran, the examiner should, on the 
examination report, note the veteran's 
diagnosis and symptomatology, and should 
also indicate an opinion as to the degree 
of industrial/occupational and social 
impairment caused by the veteran's 
service-connected psychiatric disorder.  
A Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set forth on the report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


